EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Blackman on 1/6/2022.
The application has been amended as follows: 
Claim 1, line 13, replace, “are closely adjacent to” with --are adjoined to--.
Claim 9, line 14, replace, “spherical bodies,” with --spherical bodies, such that the ridges are adjoined to one another at said outermost end--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Yamaguchi  (JP3202291U) as shown fig 2 discloses a stretching tool comprising: two spherical bodies of identical size (two spheres connected integrally, and as shown in fig 2, appear to be of identical size) (para [0007]), formed in a double structure including inner shells (1) (hard massaging body) and outer covering layers (2) (elastic buffer layer) in tight contact with respective surfaces of the inner shells (1) (para [0012]), the outer covering layers (2) having a relatively smaller hardness than that of the inner shells (1) so as to have elasticity (inner massage layer (1) is hard and outer covering (2) is made of an elastic material such as rubber) (para [0012]); and a coupling portion extending between and interconnecting the spherical bodies (see fig above) and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785